Citation Nr: 0915988	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-07 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from February 
1981 to February 1986.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to TDIU because his 
service-connected disabilities render him unemployable.  A 
total disability rating may be assigned where the schedular 
evaluation is less than total when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2008).  Disabilities resulting from 
a common etiology are considered a single disability for 
purposes of determining whether the Veteran has a singular 
disability rated at 60 percent or more, or at 40 percent or 
more in combination.  Id.  

In the present case, the Veteran is currently service-
connected for a skull defect with a disability rating of 50 
percent, sensory loss of the upper right extremity with a 
disability rating of 20 percent, and encephalopathy with a 
disability rating of 10 percent.  These disabilities share a 
common etiology.  

In addition, the Veteran's representative asserted claims for 
service connection for an organic mental disorder and an 
organic personality disorder in an April 2009 Informal 
Hearing Presentation.  She contends that these claims are 
"inextricably intertwined" with the Veteran's TDIU claim 
and that they must be considered.  The Board agrees.  
However, since the issues of service connection for an 
organic mental disorder and service connection for an organic 
personality disorder are not on appeal, the Veteran's TDIU 
claim must be deferred until the Agency of Original 
Jurisdiction (AOJ) has had an opportunity to consider the 
additional service connection claims on the merits.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (stating that all 
issues "inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review).

Finally, the Board finds that since the case is being 
remanded, and since the Veteran has not previously had a VA 
examination, the Veteran should be scheduled for a VA 
examination with respect to his claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine the impact of his 
service connected disabilities on his 
employability.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner and the 
examination report should reflect that it 
was reviewed in conjunction with the 
examination.  The examiner should describe 
the symptomatology associated with the 
Veteran's service-connected disabilities.  
The examiner should also describe the 
impact such symptomatology has on the 
Veteran's industrial adaptability.  The 
examiner is directed to evaluate the 
Veteran's service-connected disabilities 
for the specific purpose of assessing 
their relative degree of industrial 
impairment, in light of the Veteran's 
medical and vocational history.  The 
examiner should expressly describe what 
types of employment activities are limited 
because of the Veteran's service-connected 
disabilities and what types of employment, 
if any, is feasible given the Veteran's 
functional impairment.  Finally, the 
examiner should render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's service-connected 
disabilities render him unable to obtain 
or maintain substantially gainful 
employment.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  If it cannot be determined 
whether the Veteran is unable to obtain or 
maintain substantially gainful employment 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly state why this is 
so.

2. Adjudicate the Veteran's claims for 
service connection for an organic mental 
disorder and service connection for an 
organic personality disorder.  All 
appropriate appellate procedures should 
then be followed.

3. After adjudicating the Veteran's 
service connection claims for an organic 
mental disorder and an organic personality 
disorder, review the expanded record and 
determine whether the Veteran has 
submitted evidence to warrant entitlement 
to TDIU.  Unless TDIU is granted, the 
Veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




